Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Fig. 6, 50C; and
Fig. 7, 60D.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Claim 1 recites a “human-machine interface system”. In par. [0032] the applicant explicitly discloses a “human-machine interface system” may be implemented as a “software system”. Accordingly the claim is directed, at least in part, to software per se and thus is not directed to a statutory category. 
Claims 2-3 depend from claim 1 and do not provide additional limitations which describe more than software per se and are thus similarly rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, and 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2003/0182547 to Kumagai (Kumagai).

Claim 1: Kumagai discloses a human-machine interface system configured for imaging applications, comprising: 
a human-machine interface having: 
a first partition storing a first operating system supporting a primary application (par. [0039] “The first partition 33 … an ordinary operating system (OS)”); and 
a second partition storing a second operating system supporting an imaging application to modify the first partition, the imaging application being selected from the group consisting of: image deploy, image back-up and image restore (par. [0040] “The second partition 34 … restoring a system on the first partition”), wherein the human- machine interface runs the first operating system at a separate time from the second operating system (par. [0039] “In normal processing … the first partition 33 is activated”).

Claim 3: Kumagai the human-machine interface system according to claim 1, wherein the human-machine interface boots from the first partition storing the first operating system during a normal operation (par. [0039] “In normal processing … the first partition 33 is activated”).

Claim 4: Kumagai the human-machine interface system according to claim 1, further comprising: 
an input device operatively connected to the human-machine interface (e.g. par. [0022] “keyboard 22”); and 
an output device operatively connected to the human-machine interface (e.g. par. [0022] “display unit 15”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0182547 to Kumagai (Kumagai) in view of US 2010/0241837 to Concorso (Concorso).

Claim 2: Kumagai discloses the human-machine interface system according to claim 1, but does not explicitly disclose wherein the first operating system is a Windows®-based operating system and the second operating system is a Linux®-based system.

Concorso teaches a first operating system is a Windows®-based operating system and the second operating system is a Linux®-based system (par. [0096] “Windows XP is utilized as the primary operating system … Linux … any widely-available boot loader may be employed such as … LILO”).

It would have been obvious at the time of filing to implement a Windows®-based operating system on the first partition and a Linux®-based system on the second partition. Those of ordinary skill in the art would have been motivated to do so as known operating systems which would have produced only the expected results (see e.g. Concorso par. [0096] “any operating system may be used”).

Claims 5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0182547 to Kumagai (Kumagai) in view of US 2017/0364043 to Ganti et al. (Ganti).

Claim 5: Kumagai discloses the human-machine interface system according to claim 1, further comprising: 
an external computing device having an input device and an output device (e.g. par. [0022] “display unit 15 … keyboard 22”).

Kumagai does not explicitly disclose an external computing device.

Ganti teaches an external computing device (par. [0132] “external devices … may be in communication with the controller 303 via I/O interfaces”).

It would have been obvious at the time of filing to provide an external computing device (Ganti par. [0132] “external devices”) having an input and output device(s) (Kumagai par. [0022] “display unit 15 keyboard 22”, Ganti par. [0094] “Display 81 and input device 83”). Those of ordinary skill in the art would have been motivated to do so to allow for remote (e.g. offsite) control of the restoration process.

Claim 7: Kumagai and Ganti teach the human-machine interface system according to claim 5, further comprising: 
a network cable connecting the human-machine interface and the external computing device, the network cable being configured to transfer an image (Ganti par. [0094] “networking hardware/software, may enable computer system 80 to communicate with other devices”, par. [0052] “connections 21 may be wired”, note that here an “image” is fundamentally data, thus any communication system would inherently be “configured to transfer an image”).

Claim 8: Kumagai and Ganti teach the human-machine interface system according to claim 5, wherein the human-machine interface further comprises an HMI networking unit (Kumagai par. [0022] “display unit 15 keyboard 22”, Ganti par. [0094] “Display 81 and input device 83”); and 
wherein the external computing device further comprises an external networking unit (Ganti par. [0094] “communications network”).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0182547 to Kumagai (Kumagai) in view of US 2017/0364043 to Ganti et al. (Ganti) in view of Official Notice.

Claim 6: Kumagai and Ganti teach the human-machine interface system according to claim 5, further comprising: 
a cable connecting the human-machine interface and the external computing device, the serial cable being configured to transfer an input or an output (Ganti par. [0052] “connections 21 may be wired”).

Kumagai and Ganti do not explicitly teach the cable is a serial cable.

It is officially noted that serial cables were well known in the art.

It would have been obvious to connect the external computing device via a serial cable as a well known means of providing such communication which would have produced only the expected results.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0364043 to Ganti et al. (Ganti) in view of US 2003/0182547 to Kumagai (Kumagai).

Claim 9: Ganti discloses a turbomachinery package with human-machine interface (par. [0053] “user input device for receiving communications from an operator 39”), comprising: 
a housing (note that fig. 3 appears to show a housing 30, but regardless it would at least have been obvious to include a housing to protect the respective components from the elements); 
a gas turbine (Fig. 2, Turbine 36, par. [0053] “gas turbine system 30”) supported by the housing and including an air intake (Fig. 2, Inlet Duct 40), a compressor (Fig. 2, Compressor 32), a combustion chamber (Fig. 2, Combustor 34), and a turbine (Fig. 2, Turbine 36); 
a plurality of sensors connected to the gas turbine and configured to provide signals (par. [0056] “sensors 46”); 
a plurality of actuators connected to the gas turbine and configured to receive signals (par. [0056] “actuators 47”); and 
a human-machine interface configured to operatively receive signals from the plurality of sensors and operatively provide signals to the plurality of actuators (par. [0053] “user input device for receiving communications from an operator 39”), including: 
an input device (par. [0093] “input device 83”); and 
an output device (par. [0093] “display 81”).

Ganti does not disclose:
a human-machine interface including: 
a first partition storing a first operating system supporting a primary application;
a second partition storing a second operating system supporting an imaging application to modify the first partition, the imaging application being selected from the group consisting of: image deploy, image back-up and image restore; an input device; and an output device.

Kumagai teaches:
a first partition storing a first operating system supporting a primary application (par. [0039] “The first partition 33 … an ordinary operating system (OS)”); and 
a second partition storing a second operating system supporting an imaging application to modify the first partition, the imaging application being selected from the group consisting of: image deploy, image back-up and image restore (par. [0040] “The second partition 34 … restoring a system on the first partition”), wherein the human- machine interface runs the first operating system at a separate time from the second operating system (par. [0039] “In normal processing … the first partition 33 is activated”).

It would have been obvious at the time of filing to include first and second partitions as claimed. Those of ordinary skill in the art would have been motivated to do so as a known means of restoring the system without the need, e.g., for a restoration disk and which would have produced only the expected results (Kumagai par. [0009] “permit restoration”).

Claim 10: Ganti and Kumagai teach the turbomachinery package according to claim 9, wherein the human-machine interface runs the first operating system at a separate time from the second operating system; and wherein the human-machine interface boots from the first partition storing the first operating system during a normal operation (Kumagai par. [0039] “In normal processing … the first partition 33 is activated”).

Claims 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0182547 to Kumagai (Kumagai) in view of US 11,029,964 to Rele et al. (Rele).

Claim 11: Kumagai discloses a method of modifying a partition of a human-machine interface, comprising: 
providing a human-machine interface having a first partition and a second partition (par. [0039] “The first partition 33 … an ordinary operating system (OS)”, par. [0040] “The second partition 34 … restoring a system on the first partition”);
configuring the first partition to store a first operating system supporting a primary application (par. [0039] “The first partition 33 … an ordinary operating system (OS)”); 
configuring the second partition to store a second operating system supporting an imaging application to modify the first partition, the imaging application being selected from the group consisting of: image deploy, image back-up and image restore (par. [0040] “The second partition 34 … restoring a system on the first partition”); and 
booting from the first partition storing the first operating system during a normal operation (par. [0039] “In normal processing … the first partition 33 is activated”).

Kumagai does not explicitly disclose encrypting the second partition.

Rele teaches encrypting a partition (col. 6, lines 33-34 “Each partition can be encrypted”)

It would have been obvious at the time of filing to encrypt the second partition. Those of ordinary skill in the art would have been motivated to do so as a known means of providing additional security which would have produced only the expected results.

Claim 12: Kumagai and Rele teach the method of modifying according to claim 11, further comprising: 
providing an input device and an output device (e.g. Kumagai par. [0022] “display unit 15 … keyboard 22”); and 
connecting, operatively, the input device and the output device to the human-machine interface (see e.g. Kumagai fig. 1).

Claim 14: Kumagai and Rele teach the method of modifying according to claim 12, further comprising: 
booting from the second partition storing the second operating system (Kumagai par. [0050] “boot block 31 … activates a system form the second partition 34”); and 
restoring an image of the first partition from the second partition using the imaging application (Kumagai par. [0051] “restores the system on the first partition 33”).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0182547 to Kumagai (Kumagai) in view of US 11,029,964 to Rele et al. (Rele) in view of McMullen (McMullen).

Claim 13: Kumagai and Rele teach the method of modifying according to claim 12, further comprising: 
booting from the second partition storing the second operating system (Kumagai par. [0042] “the BIOS 191 invokes … the switching program”); and 
back-up data of an image of the first partition on the second partition (Kumagai par. [0040] “backup data”).

Kumagai and Rele do not explicitly teach backing-up an image of the first partition into the second partition.

McMullen teaches backing-up an image of a partition into a second partition (par. [0055] “backs up the entire existing installation … in to a … partition”).

It would have been obvious to back-up an image of the first partition into the second partition (McMullen par. [0055] “backs up … into a … partition”, Kumagai par. [0040] “backup data”). Those of ordinary skill in the art would have been motivated to do so to allow restoration to configuration other that the initial, e.g. “factory” configuration. 

Claims 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0182547 to Kumagai (Kumagai) in view of US 11,029,964 to Rele et al. (Rele) in view of US 2017/0364043 to Ganti et al. (Ganti).

Claim 15: Kumagai and Rele teach the method of modifying according to claim 11, further comprising: 
providing a computing device having an input device and an output device (e.g. par. [0022] “display unit 15 … keyboard 22”).

Kumagai and Rele do not explicitly teach an external computing device.

Ganti teaches an external computing device (par. [0132] “external devices … may be in communication with the controller 303 via I/O interfaces”).

It would have been obvious at the time of filing to provide an external computing device (Ganti par. [0132] “external devices”) having an input and output device(s) (Kumagai par. [0022] “display unit 15 keyboard 22”, Ganti par. [0094] “Display 81 and input device 83”). Those of ordinary skill in the art would have been motivated to do so to allow for remote (e.g. offsite) control of the restoration process.

Claim 17: Kumagai, Rele and Ganti teach the method of modifying according to claim 15, further comprising: 
providing a network cable configured to transfer an image (Ganti par. [0094] “networking hardware/software, may enable computer system 80 to communicate with other devices”, par. [0052] “connections 21 may be wired”, note that here an “image” is fundamentally data, thus any communication system would inherently be “configured to transfer an image”); 
connecting the human-machine interface and the external computing device via the network cable (Ganti par. [0094] “communicate with other devices”); and 
encrypting a network cable connection (Rele col. 5, lines 56-58 “encrypt the component images”).

Claim 18: Kumagai, Rele and Ganti teach the method of modifying according to claim 15, further comprising: 
providing an HMI networking unit connected to the human-machine interface and an external networking unit connected to the external computing device (e.g. Ganti par. [0132] “I/O interfaces”); 
connecting the human-machine interface and the external computing device via a wireless network connection; and encrypting the wireless network connection (e.g. Ganti par. [0132] “I/O interfaces”).

Claim 19: Kumagai, Rele and Ganti teach the method of modifying according to claim 15, further comprising: 
storing an image of the first operating system into the external computing device (Kumagai par. [0040] “recovery … and backup data”, Ganti par. [0132] “controller 303 may be located remotely”);
booting from the second partition storing the second operating system (par. [0050] “boot block 31 … activates a system form the second partition 34”); and 
deploying the image of the first operating system from the external computing device using the imaging application (par. [0051] “restores the system on the first partition 33”).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0182547 to Kumagai (Kumagai) in view of US 11,029,964 to Rele et al. (Rele) in view of US 2017/0364043 to Ganti et al. (Ganti) in view of Official Notice. 

Claim 16: Kumagai, Rele and Ganti teach the method of modifying according to claim 15, further comprising: 
providing a cable configured to transfer an input or an output (Ganti par. [0052] “connections 21 may be wired”); 
connecting the human-machine interface and the external computing device via the cable (Ganti par. [0094] “communicate with other devices”); and 
encrypting a serial cable connection (Rele col. 5, lines 56-58 “encrypt the component images”).

Kumagai, Rele and Ganti do not explicitly teach the cable is a serial cable.

It is officially noted that serial cables were well known in the art.

It would have been obvious to connect the external computing device via a serial cable as a well-known means of providing such communication which would have produced only the expected results.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0182547 to Kumagai (Kumagai) in view of US 11,029,964 to Rele et al. (Rele) in view of US 2017/0364043 to Ganti et al. (Ganti) in view of McMullen (McMullen).

Claim 20: Kumagai, Rele and Ganti teach the method of modifying according to claim 15, further comprising: 
booting from the second partition storing the second operating system (par. [0050] “boot block 31 … activates a system form the second partition 34”); and 
back-up data of an image of the first partition on the second partition (Kumagai par. [0040] “backup data”).

Kumagai, Rele and Ganti do not explicitly teach backing-up an image of a partition into a second partition.

McMullen teaches backing-up an image of a partition into a second partition (par. [0055] “backs up the entire existing installation … in to a … partition”).

It would have been obvious to back-up an image of the first partition into the second partition (McMullen par. [0055] “backs up … into a … partition”, Kumagai par. [0040] “backup data”). Those of ordinary skill in the art would have been motivated to do so to allow restoration to configuration other that the initial, e.g. “factory” configuration. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2020/0341774 to Suryanarayana et al., US 2020/0363855 to Basterash et al. and US 2008/0155242 to Beelitz et al. disclose an alternate implementation of recovery partitions (see e.g. par. [0011], [0034], [0032] respectively).
US 2007/0118699 to Synard et al. discloses creating a backup file(s) for a gas turbine system (see e.g. par. [0024]).
US 9,376,801 to Warren et al. discloses additional implementations of turbomachinery (see e.g. col. 2, lines 38-61).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728. The examiner can normally be reached Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D MITCHELL/Primary Examiner, Art Unit 2199